            Case 4:20-cv-00335-SHR Document 5-3 Filed 08/06/20 Page 1 of 6


 1
     Brent P. Ray (pro hac vice forthcoming)
 2
     Andrew J. Chinsky (pro hac vice forthcoming)
     KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6 Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7 PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8 Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9 F: +1 602 648 7085
   Email: dbarr@perkinscoie.com
10        jhowe@perkinscoie.com

11 Counsel for Plaintiffs and the Class

12
                                UNITED STATES DISTRICT COURT
13                                      DISTRICT OF ARIZONA
14   D.H., by and through his mother, Janice   )
     Hennessy-Waller; and John Doe, by his     )
15   guardian and next friend, Susan Doe, on   )    No.
     behalf of themselves and all others       )
16   similarly situated,                       )    DECLARATION OF DR.
                                               )    ANDREW CRONYN IN
17                        Plaintiffs,          )    SUPPORT OF PLAINTIFFS’
                                               )    MOTION FOR PRELIMINARY
18          vs.                                )    INJUNCTION
                                               )
19   Jami Snyder, Director of the Arizona      )
     Health Care Cost Containment System,      )
20   in her official capacity,                 )
                                               )
21                        Defendant.           )
                                               )
22

23

24

25

26

27

28
            Case 4:20-cv-00335-SHR Document 5-3 Filed 08/06/20 Page 2 of 6




 1
            I, Dr. Andrew Cronyn, hereby declare as follows:
 2
            1.     I am a pediatrician based in Tucson, Arizona.
 3
            2.     I am licensed to practice medicine in Arizona.
 4
            3.     I specialize in providing health care to transgender and LGBTQ youth.
 5
            4.     As detailed herein, I provide this declaration in support of Plaintiff D.H.’s request
 6
     that AHCCCS cover D.H.’s male chest reconstruction surgery as a medically necessary
 7
     procedure to treat his gender dysphoria.
 8
            5.     My professional opinion of D.H. is based on my in-person assessments of his health
 9
     as well as a review of prior medical records, including notes from his previous primary care
10
     doctor, Dr. Arianna Foster, who had been seeing him since 2016, and his pediatric
11
     endocrinologist, Dr. Cindy Chin, who had been seeing him since 2017.
12
            Education and Experience
13
            6.     I have a medical degree from the Albert Einstein College of Medicine.
14
            7.     I completed my residency in pediatric medicine at Montefiore Medical Center in
15
     Bronx, New York in 2000.
16
            8.     Since completing my residency, I have worked as a pediatrician in Missouri and
17
     Arizona.
18
            9.     In November 2014, after practicing in Missouri for several years, I returned to work
19
     at El Rio Health Center in Tucson, Arizona. Shortly after my return, I started treating my first
20
     transgender patient, a child whose pediatrician refused to continue seeing him because he is
21
     transgender. I reached out to nationally recognized experts in the field to learn everything I could
22
     about providing care to transgender youth. The number of transgender patients I saw grew
23
     exponentially from there.
24
            10.    Around February 2015, I became co-leader of transgender health care within El
25
     Rio. Over the past five years, the number of transgender patients at El Rio has grown significantly
26
     and now treats approximately 250 transgender youth per year ranging in age from four to twenty-
27
     one. Of those patients, more than forty of those patients are transgender boys who receive their
28

                    DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -1-
            Case 4:20-cv-00335-SHR Document 5-3 Filed 08/06/20 Page 3 of 6




 1 health insurance coverage through AHCCCS and need male chest reconstruction surgery. El Rio

 2 has a team of pediatricians, including myself, nurses, behavioral health professionals, and

 3 pharmacists who treat transgender patients.

 4         11.      I personally treat approximately 120 transgender youth per year. I provide general
 5 pediatric care in an affirming clinical setting and—when medically indicated—prescribe

 6 treatments to alleviate their gender dysphoria. The treatments I prescribe for a patient are based

 7 on my assessment of the patient and their unique needs and medical history, in consultation with

 8 the prevailing standards of care, and cover the range of clinically indicated treatments for this
 9 population. For patients who have not yet started puberty, I have prescribed and supported them

10 through social transition, including drafting letters to assist them in correcting their identity

11 documents. For those who have started puberty, I have prescribed puberty-delaying medications
12 and hormone-replacement therapy and monitored their progress on those treatments. Finally,

13 when medically necessary, I have also referred patients for gender-confirming surgeries, such as

14 male chest reconstruction surgery.

15         12.      I have given lectures on health care for transgender youth on several occasions,
16 including a talk on “Creating a Primary Care Medical Home for Transgender Youth,” which I’ve

17 been invited to give at multiple conferences.

18         Assessment of D.H.
19         13.      I began treating D.H. for gender dysphoria in January 2020. D.H. was assigned
20 female at birth but has identified as male for many years. When I first started treating D.H., he

21 was already living as male and had been prescribed hormone-replacement therapy (i.e.

22 testosterone).

23         14.      I provide D.H. both primary care and specialty care. D.H.’s primary care needs
24 include general well-child care as well as ongoing care for his existing asthma. The specialty care

25 I provide D.H. is focused on treating his gender dysphoria and includes management of his social

26 transition and hormone-replacement therapy.
27

28
                     DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                 MOTION FOR PRELIMINARY INJUNCTION
                                                 -2-
            Case 4:20-cv-00335-SHR Document 5-3 Filed 08/06/20 Page 4 of 6




 1         15.    D.H. reports using a binder to minimize the contour of his chest since around
 2 twelve-years old.

 3         16.    I am concerned about the consequences of his continued binding on his physical
 4 health. D.H. started developing asthma in October 2019 after a bout of bronchitis. Prior to that

 5 he had never had respiratory issues. This is quite uncommon at his age.

 6         17.    In order to be effective, a binder must sufficiently constrict the wearer’s rib cage to
 7 flatten the contour of their chest. That makes it difficult for the wearer to get full, deep breaths.

 8 For D.H., his prolonged and extensive use of a binder contributed to his developing asthma, a
 9 chronic lung condition. The deterioration of his lung capacity has resulted in him feeling short

10 of breath when he wakes up in the morning and requires him to use an inhaler when engaging in

11 increased physical activity.
12         18.    Physical activity, however, is an important part of a child’s development. Children
13 who don’t exercise have higher rates of obesity and all the concomitant health problems. Lack of

14 exercise also contributes to mental health conditions such as depression and anxiety, conditions

15 that are already negatively affecting D.H.’s mental health.

16         19.    D.H. also reports issues with back pain as a result of extended use of a binder. This
17 is a very common complaint among my patients who wear binders regularly. Although I have

18 many patients who complain about back pain, the pain caused by extended binder use is distinct
19 and located in the mid-back region. D.H. currently does stretches to relieve the pain, engages in

20 limited exercise and, when necessary, decreases binder wearing, but these steps are not sufficient

21 to alleviate the pain and other symptoms he experiences as result of wearing the binder.

22         20.    Not wearing the binder, however, is not an effective solution as that will have
23 multiple negative effects on D.H.’s health. D.H. indicated that he doesn’t leave his home when

24 he is not wearing his binder. The few times he recalls attempting to go outside without a binder,

25 his gender dysphoria causes severe anxiety, such that he must return home to get the binder and

26 put it on before he can leave again.
27

28
                    DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -3-
            Case 4:20-cv-00335-SHR Document 5-3 Filed 08/06/20 Page 5 of 6




 1         21.    Although D.H. binds less when at home to avoid wearing the binder longer than
 2 the recommended eight hours per day, he reports slouching to minimize the appearance of his

 3 chest contour.

 4         22.    His mother has also informed me that when D.H. isn’t binding, he is much moodier
 5 and angrier than usual. This dates back as far as middle school, when he would miss school

 6 rather than not bind. This is consistent with the experience of other patients I treat for gender

 7 dysphoria.

 8         23.    It is my opinion that it is medically necessary for D.H. to receive chest
 9 reconstructive surgery to treat his dysphoria. D.H.’s physical health will continue to decline if he

10 is not able to obtain this surgery immediately. For example, D.H.’s continued use of a binder

11 will exacerbate the symptoms of his asthma, especially if D.H. gets bronchitis or a respiratory
12 infection such as pneumonia, all of which could result in further chronic damage to his lungs.

13         24.    In addition, without chest reconstruction surgery, his back pain will very likely
14 worsen. D.H. currently avoids taking any medication for the pain, but that might end up changing

15 in the future if his back pain continues to increase. Approximately fifty percent of the transgender

16 boys treated at El Rio report back pain as a result of persistent binder wearing that is significant

17 enough to warrant referrals to a physical therapist or an orthopedic surgeon. I am concerned that

18 D.H. will join that group of patients if does not undergo male chest reconstruction surgery soon.
19         25.    Although he has not yet reported skin irritation with wearing the binder, that is
20 common complication in the transgender boys seen at El Rio, especially with extended, years-

21 long binder use. Most skin complications associated with extended binder use are treatable,

22 however, those conditions can have significant effects on a patient’s daily life. For transgender

23 boys, skin conditions are both physically uncomfortable and exacerbate their gender dysphoria,

24 which can have many cascading effects, including poorer mental health, inability to focus in

25 school, among others. Given D.H.’s binder use, especially when wearing his binder for days at

26 time, it is highly likely that he will develop skin conditions, if he does not receive chest
27 reconstruction surgery.

28
                    DECLARATION OF ANDREW CRONYN, M.D. IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -4-
Case 4:20-cv-00335-SHR Document 5-3 Filed 08/06/20 Page 6 of 6
